                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Charlottesville Division

 JASON KESSLER AND DAVID MATTHEW
 PARROT,

      Plaintiffs,

 v.                                                 Case No. 3:19-cv-00044-NKM

 CITY OF CHARLOTTESVILLE AND
 TARRON J. RICHARDSON, IN HIS
 OFFICIAL CAPACITY AND AL S.
 THOMAS, IN HIS INDIVIDUAL
 CAPACITY AND BECKY CRANNIS-CURL,
 IN HER INDIVIDUAL CAPACITY AND
 MAURICE JONES, IN HIS INDIVIDUAL
 CAPACITY,

      Defendants.

           REPLY BRIEF IN SUPPORT OF AL THOMAS'S MOTION TO DISMISS

                                    I.      INTRODUCTION

          Jason Kessler (“Kessler”) and David Matthew Parrott (“Parrott”) (collectively

 “Plaintiffs”) oppose Al Thomas’s (“Chief Thomas”) Motion to Dismiss although they do not

 actually address the issues raised therein. Instead, Plaintiffs argue in conclusory fashion, and

 without citation to authority, that Chief Thomas ratified and effectuated a heckler’s veto through

 actions which do not meet the strict scrutiny test and were not the least restrictive means, thereby

 violating their First Amendment rights. They are wrong.

          Because Chief Thomas declared an unlawful assembly and dispersed both the Alt-Right

 and Antifa, he did not engage in a content or viewpoint-based restriction, and his actions are not

 subject to strict scrutiny. Chief Thomas’s actions on August 12, 2017 did not burden any more

 speech than necessary to meet the important and substantial government interest of protecting the




                                     1
Case 3:19-cv-00044-NKM-JCH Document 48 Filed 11/14/19 Page 1 of 11 Pageid#: 494
 public safety, peace, and order. “The First Amendment does not protect violence.” N.A.A.C.P.

 v. Claiborne Hardware Co., 458 U.S. 886, 916 (1982). Furthermore, Plaintiffs were not entitled

 to police protection of their First Amendment rights, and Chief Thomas is entitled to qualified

 immunity, because it was not clearly established that his actions would violate Plaintiffs’

 constitutional rights. The Complaint against Chief Thomas should be dismissed in its entirety

 and with prejudice.

                                        II.     ARGUMENT

 A.       Strict scrutiny does not apply.

          Plaintiffs ignore Chief Thomas’s argument that he did not engage in content and

 viewpoint-based restrictions and merely argue that they were engaged in protected speech that is

 subject to strict scrutiny requiring any government action to meet the least restrictive means

 available. (ECF Doc. 47, at 3.) Plaintiffs’ assertion that Thomas engaged in content- and

 viewpoint-based restrictions of their speech rests upon the allegation that Chief Thomas illegally

 permitted a heckler’s veto. (ECF Doc. 1, at ¶¶ 78-79, 85.) This, however, is a legal conclusion

 not accepted as true for the purposes of the Motion to Dismiss.

          Strict scrutiny applies only when the government is restricting speech based on content or

 viewpoint. See U.S. v. Playboy Entertainment Grp., 529 U.S. 803, 813 (2000) (citing Sable

 Commc’ns of Calif., Inc. v. F.C.C., 492 U.S. 115, 126 (1989)). If the restriction is content or

 viewpoint-neutral, intermediate scrutiny applies. Doe v. Cooper, 842 F.3d 833, 846 (4th Cir.

 2016).

          To pass intermediate scrutiny, the [government conduct] must “materially
          advance[ ] an important or substantial [government] interest by redressing past
          harms or preventing future ones.’ In addition, it must have the right “fit.” That is,
          it cannot “burden substantially more speech than is necessary to further the
          government’s legitimate interests.”




                                     2
Case 3:19-cv-00044-NKM-JCH Document 48 Filed 11/14/19 Page 2 of 11 Pageid#: 495
 Id. (quoting Giovani Carandola, Ltd. v. Fox, 470 F.3d 1074, 1082 (4th Cir. 2006); Ward v. Rock

 Against Racism, 491 U.S. 781, 799 (1989)).

        In the present case, law enforcement declared the unlawful assembly in reaction to

 violence from both the Alt-Right and Antifa. (ECF Doc. 1, at ¶ 76.) Neither the declaration of

 unlawful assembly nor the dispersing of both the UTR rally protestors and the counter-protestors

 violated Plaintiffs’ First Amendment rights to freedom of speech.         By its very nature, the

 dispersing of both the protestors and counter-protestors was a content- and viewpoint-neutral

 restriction on speech. As such, Chief Thomas’s actions are not subject to strict scrutiny.

        The declaration of an unlawful assembly and dispersing of all sides meets the

 intermediate scrutiny test. The unlawful assembly statute provides, in relevant part,

        Whenever three or more persons assembled share the common intent to advance
        some lawful or unlawful purpose by the commission of an act or acts of unlawful
        force or violence likely to jeopardize seriously public safety, peace or order, and
        the assembly actually tends to inspire persons of ordinary courage with well-
        grounded fear of serious and immediate breaches of public safety, peace or order,
        then such an assembly is an unlawful assembly.

 Va. Code § 18.2-406. The United States District Court for the Eastern District of Virginia has

 held that the unlawful assembly statute does not violate First Amendment rights to freedom of

 speech. United Steelworkers of Am., AFL-CIO-CLC v. Dalton, 544 F. Supp. 282, 289 (1982).

 Section 18.2-406 “requires the existence of circumstances evidencing a present threat of

 violence or breach of public order. There is no doubt that the states retain the right to

 maintain public order. . . . On its face, [section] 18.2-406 does not impermissibly infringe upon

 plaintiffs’ first amendment rights.” Id. (Emphasis added).

        The Supreme Court has also acknowledged the authority of police to regulate speech

 when there is a threat to public safety. “When clear and present danger of riot, disorder,

 interference with traffic upon the public streets, or other immediate threat to public safety, peace



                                     3
Case 3:19-cv-00044-NKM-JCH Document 48 Filed 11/14/19 Page 3 of 11 Pageid#: 496
 or order, appears, the power of the state to prevent or punish is obvious.”             Cantwell v.

 Connecticut, 310 U.S. 296, 308 (1940). “The First Amendment does not protect violence.”

 Claiborne Hardware Co., 458 U.S. at 916.

        Violence was widespread and public safety, peace, and order were in jeopardy on August

 12, 2017 when law enforcement declared the unlawful assembly. Protecting the public and

 keeping the peace are important and substantial governmental interests. Dispersing both the Alt-

 Right and Antifa did not burden any more speech than was necessary to further the interest of

 public safety, peace, and order. As such, the actions of August 12, 2017 meet the intermediate

 scrutiny test, and Plaintiffs have not stated a claim for violation of their First Amendment rights.

 B.     There was no heckler’s veto.

        Plaintiffs argue, absent citation to authority, that Chief Thomas “had a clearly

 established, constitutionally mandated duty to protect Plaintiffs free speech rights on August 12,

 2017.” (ECF Doc. 47, at 3.) This is not accurate, as explained infra, and ignores the stark

 contrast of the facts in the present case with those in Bible Believers v. Wayne County, Mich.,

 805 F.3d 228 (6th Cir. 2015).

        In Bible Believers, a self-described evangelical group attended the May 2012 Arab

 International Festival in Dearborn, Michigan to try and convert non-believers and call sinners to

 repent. Id. at 236-37. The group wore t-shirts with their messages, carried signs, and carried a

 severed pig’s head on a spike. Id. at 238. The group preached to the Festival attendees, and

 onlookers began to throw plastic bottles and debris. Id. at 239. Each time a police officer would

 approach, the crowd would cease its assault. Id. at 239-40. Eventually the Bible Believers were

 removed from the festival grounds in lieu of being arrested for disorderly conduct. Id. at 240-41.




                                     4
Case 3:19-cv-00044-NKM-JCH Document 48 Filed 11/14/19 Page 4 of 11 Pageid#: 497
 Deputies informed the Bible Believers that they “were attracting a crowd and . . . affecting public

 safety.” Id. at 240.

         The United States District Court for the Eastern District of Michigan entered summary

 judgment in favor of the defendants, and the Bible Believers appealed to the Sixth Circuit Court

 of Appeals, which affirmed the decision of the District Court. Id. at 241-42. An en banc review

 followed, and the Sixth Circuit reversed the District Court’s decision and entered summary

 judgment in favor of the Bible Believers. Id. at 242, 261-62. The Sixth Circuit determined that

 the County violated the Bible Believers’ First Amendment rights by effectuating a heckler’s

 veto. Id. at 255-57. In so holding, the Sixth Circuit concluded that there were less restrictive

 means available to the sheriff’s deputies to maintain public order in lieu of removing the Bible

 Believers from the festival. Id. at 254. The court concluded that the County could have:

         [I]ncrease[ed] police presence in the immediate vicinity, as was requested;
         erect[ed] a barricade for free speech, as was requested; arrest[ed] or threaten[ed]
         to arrest more of the law breakers, as was also requested; or allow[ed] the Bible
         Believers to speak from the already constructed barricade to which they were
         eventually secluded prior to being ejected from the Festival.

 Id. The court also noted that the County could have called for backup if these measures were not

 feasible or were deemed unlikely to prevail before infringing on the group’s First Amendment

 rights. Id.

         The facts in this case are readily distinguishable from the situation in Bible Believers, yet

 consistent with the Sixth Circuit’s holding.

         The rule to be followed is that when the police seek to enforce law and order, they
         must do so in a way that does not unnecessarily infringe upon the constitutional
         rights of law-abiding citizens. . . . The police may go against the hecklers,
         cordon off the speakers, or attempt to disperse the entire crowd if that
         becomes necessary. Moreover, they may take any appropriate action to maintain
         law and order that does not destroy the right to free speech by indefinitely
         silencing the speaker.




                                     5
Case 3:19-cv-00044-NKM-JCH Document 48 Filed 11/14/19 Page 5 of 11 Pageid#: 498
 Id. (citing Gregory v. City of Chicago, 394 U.S. 111, 120 (1969)). Here, law enforcement

 officers were not faced with violent counter-protestors attacking peaceful protestors. Instead,

 there was mutual violence and fighting between both protestors and counter-protestors such that

 law enforcement observed “acts of unlawful force or violence likely to jeopardize seriously

 public safety, peace or order” tending to inspire “serious and immediate breaches of public

 safety, peace or order.” Va. Code § 18.2-406. These circumstances necessitated the dispersal of

 the entire crowd, not just one side or the other. This decision and the dispersal did not constitute

 a heckler’s veto or violate Plaintiffs’ First Amendment rights to freedom of speech.

 “[G]overnmental entities retain the right to regulate the use of public streets to protect

 legitimate government interests in maintaining public order and avoiding violence. . . .

 [T]he First Amendment does not forbid a state from preventing imminent lawless action.”

 Christian Knights of Ku Klux Klan Invisible Empire, Inc. v. Stuart, 934 F.2d 318, 1991 WL

 93048, at *2 (4th Cir. June 5, 1991) (internal quotations and citations omitted) (emphasis added).

 C.     The First Amendment does not require police to protect Plaintiffs.

        While Plaintiffs do enjoy a First Amendment right to freedom of speech, they do not have

 a constitutional right to protection. As the Fourth Circuit has held, “[T]here simply is ‘no

 constitutional right to be protected by the state against . . . criminals or madmen,’” and a

 state actor's “‘failure to do so is not actionable under section 1983.’” Doe v. Rosa, 795 F.3d

 429, 440 (4th Cir. 2015) (citing Fox v. Custis, 712 F.2d 84, 88 (4th Cir. 1983); Bowers v. DeVito,

 686 F.2d 616, 618 (7th Cir. 1982)); see also Turner v. Thomas, 313 F. Supp. 3d 704 (W.D. Va.

 2018), aff’d 930 F.3d 640 (4th Cir. 2019).

        Plaintiffs argue, absent citation to authority, that Chief Thomas “had an affirmative duty

 to take action to protect Plaintiffs’ free speech rights . . . .” (ECF Doc. 47, at 4.) Plaintiffs




                                     6
Case 3:19-cv-00044-NKM-JCH Document 48 Filed 11/14/19 Page 6 of 11 Pageid#: 499
 further argue that the case law establishing that there is no constitutional right to protection does

 not apply since it does not address a First Amendment right to free speech. This argument fails

 to acknowledge that the Supreme Court has generally declined to find that the Constitution

 imposes affirmative obligations on the government to help citizens.              In the Fourteenth

 Amendment context, the Supreme Court has recognized that the prohibition, “‘[n]o State shall ...

 deprive any person of life, liberty, or property, without due process of law’ . . . does not require

 the State to protect the life, liberty, and property of its citizens against invasion by private

 actors.” DeShaney v. Winnebago County Dept. of Soc. Servs., 489 U.S. 189, 195 (1989) (quoting

 U.S. Const. amend. XIV).

        The Clause is phrased as a limitation on the State's power to act, not as a
        guarantee of certain minimal levels of safety and security. It forbids the State
        itself to deprive individuals of life, liberty, or property without “due process of
        law,” but its language cannot fairly be extended to impose an affirmative
        obligation on the State to ensure that those interests do not come to harm
        through other means. . . . Its purpose was to protect the people from the
        State, not to ensure that the State protected them from each other.

 Id. at 195-96 (internal citations omitted) (emphasis added).

        Consistent with these principles, our cases have recognized that the Due Process
        Clauses generally confer no affirmative right to governmental aid, even where
        such aid may be necessary to secure life, liberty, or property interests of
        which the government itself may not deprive the individual. . . . “Although the
        liberty protected by the Due Process Clause affords protection against
        unwarranted government interference . . . . , it does not confer an entitlement to
        such [governmental aid] as may be necessary to realize all the advantages of that
        freedom.” . . . [A] State's failure to protect an individual against private
        violence simply does not constitute a violation of the Due Process Clause.

 Id. at 196-97 (internal citations omitted) (emphasis added).

        Similarly, the First Amendment provides “Congress shall make no law respecting an

 establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom of

 speech, or of the press; or the right of the people peaceably to assemble, and to petition the




                                     7
Case 3:19-cv-00044-NKM-JCH Document 48 Filed 11/14/19 Page 7 of 11 Pageid#: 500
 Government for a redress of grievances.” U.S. Const. amend. I. There is no reason to believe

 that there is a greater obligation on the government to protect the rights guaranteed under the

 First Amendment than those guaranteed under the Fourteenth Amendment. As such, Plaintiffs

 were not entitled to police protection of their First Amendment rights under these circumstances.

 D.     Plaintiffs have not stated a claim for supervisory liability.

        Plaintiffs have not responded to Chief Thomas’s arguments regarding supervisory

 liability. Instead, they merely cite the standard announced in Shaw v. Stroud, 13 F.3d 791, 798-

 99 (4th Cir. 1994), and state that they have alleged that Chief Thomas “intentionally ordered the

 state actors under their supervision to violate clearly established duties toward the Plaintiffs.”

 (ECF Doc. 47, at 4.) For the reasons stated supra, as well as in Chief Thomas’s Brief in Support,

 Plaintiffs have not stated a claim for supervisory liability.

 E.     Chief Thomas is entitled to qualified immunity.

        Plaintiffs argue that Chief Thomas is not entitled to qualified immunity, because they

 have demonstrated “the existence of a clearly established constitutional right and corresponding

 affirmative duty on the part of Defendants regarding the heckler’s veto.” (ECF Doc. 47, at 5.)

 Relying on Hutchinson v. Lemmon, 436 F. App’x 210, 215 (4th Cir. 2011), Plaintiffs argue that

 “[t]here is no requirement that the precise right allegedly violated already have been recognized

 specifically by a court before such right may be held ‘clearly established for qualified immunity

 purposes.’” (ECF Doc. 47, at 5.)

        Since the Hutchinson case, however, the Supreme Court has held that “clearly

 established law must be ‘particularized’ to the facts of the case . . . [o]therwise, plaintiffs

 would be able to convert the rule of qualified immunity . . . into a rule of virtually




                                     8
Case 3:19-cv-00044-NKM-JCH Document 48 Filed 11/14/19 Page 8 of 11 Pageid#: 501
 unqualified liability simply by alleging violation of extremely abstract rights.” White v.

 Pauly, 137 S. Ct. 548, 552 (2017) (emphasis added).

        [A] court must ask whether it would have been clear to a reasonable officer that
        the alleged conduct was unlawful in the situation he confronted. If so, then
        the defendant officer must have been either incompetent or else a knowing
        violator of the law, and thus not entitled to qualified immunity. If not, however—
        i.e., if a reasonable officer might not have known for certain that the conduct was
        unlawful—then the officer is immune from liability.

 Ziglar v. Abbasi, 137 S. Ct. 1843, 1867 (2017) (emphasis added).

        “A government official violates clearly established law when, at the time of the

 challenged conduct, the contours of the right are sufficiently clear such that every reasonable

 official would understand that what he is doing violates that right—in other words, the legal

 question must be ‘beyond debate.’” Doe v. Rector & Visitors of George Mason Univ., 132 F.

 Supp. 3d 712, 725 (E.D. Va. 2015) (citing Ashcroft v. al-Kidd, 563 U.S. 731 (2011)). In the

 Fourth Circuit, the general rule is that only the decisions of the Supreme Court, the Fourth

 Circuit, and the highest court of the state in which the conduct occurred are relevant. Doe ex rel.

 Johnson v. S.C. Dept. of Soc. Servs., 597 F.3d 163, 176 (4th Cir. 2010).

        Contrary to Plaintiffs’ allegations, it is not sufficient for qualified immunity purposes that

 a heckler’s veto has been recognized as a violation of First Amendment rights of free speech.

 For Chief Thomas to lose qualified immunity, the actual conduct complained of—declaring an

 unlawful assembly in the wake of violence and fighting amongst protestors and counter-

 protestors, and dispersing the entire crowd—must have been clearly established as a

 constitutional violation. Not only was it not clearly established in August 2017 that such conduct

 would violate Plaintiffs’ constitutional rights, such actions have actually been deemed proper.

 See Johnson v. City of Seattle, 474 F.3d 634, 641 (9th Cir. 2007). As such, Chief Thomas is




                                     9
Case 3:19-cv-00044-NKM-JCH Document 48 Filed 11/14/19 Page 9 of 11 Pageid#: 502
  entitled to qualified immunity, and the Complaint against him should be dismissed with

  prejudice.

                                     III.    CONCLUSION

         For all of the foregoing reasons, as well as those in the Brief in Support of Al Thomas’s

  Motion to Dismiss, Al Thomas, by counsel, respectfully requests that this Court grant his Motion

  to Dismiss and dismiss the Complaint against him with prejudice.

                                                      AL THOMAS

                                                      By Counsel




  /s/ David P. Corrigan
  David P. Corrigan (VSB No. 26341)
  Melissa Y. York (VSB No. 77493)
  Attorney(s) for Al Thomas
  Harman, Claytor, Corrigan & Wellman
  P.O. Box 70280
  Richmond, Virginia 23255
  804-747-5200 - Phone
  804-747-6085 - Fax
  dcorrigan@hccw.com
  myork@hccw.com




                                     10
Case 3:19-cv-00044-NKM-JCH Document 48 Filed 11/14/19 Page 10 of 11 Pageid#: 503
                                     CERTIFICATE

          I hereby certify that on the 14th day of November, 2019, I electronically filed the
  foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
  such filing to the following:

            Elmer Woodard, Esq.              James E. Kolenich, Esq.
            Attorney at Law, P.C.            Kolenich Law Office
            5661 US Hwy. 29                  9435 Waterstone Boulevard
            Blairs, VA 24527                 #140
            434-878-3422 - Phone             Cincinnati, OH 45249
            434-793-0675 - Fax               513-444-2150 - Phone
            isuecrooks@comcast.net           5132976065 - Fax
                                             jek318@gmail.com

            Richard H. Milnor, Esq.          Erin R. McNeil, Esq.
            VSB No. 14177                    Office of the Attorney General
            Zunka, Milnor & Carter, Ltd.     202 North 9th Street
            P.O. Box 1567                    Richmond, VA 23219
            Charlottesville, VA 22902        804-786-0046 – Phone
            434-977-0191 x34 - Phone         804-646-3500 – Phone
            434-977-0198 - Fax               804-371-2087 – Fax
            RMilnor@zmc-law.com              emcneil@oag.state.va.us

            Rosalie Pemberton Fessier
            Brittany Elizabeth Shipley
            Timberlake Smith
            P.O. Box. 108
            Staunton, VA 2440
            540-885-1517
            540-885-4537
            rfessier@timberlakesmith.com
            bshipley@timberlakesmith.com


                                             /s/ David P. Corrigan
                                             David P. Corrigan (VSB No. 26341)
                                             Melissa Y. York (VSB No. 77493)
                                             Attorney(s) for Al Thomas
                                             Harman, Claytor, Corrigan & Wellman
                                             P.O. Box 70280
                                             Richmond, Virginia 23255
                                             804-747-5200 - Phone
                                             804-747-6085 - Fax
                                             dcorrigan@hccw.com
                                             myork@hccw.com



                                     11
Case 3:19-cv-00044-NKM-JCH Document 48 Filed 11/14/19 Page 11 of 11 Pageid#: 504
